Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.) rendered July 9, 2003, convicting him of attempted assault in the second degree and attempted criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited the right to seek appellate review of any claim “relating to the deprivation of rights that took place before the plea was entered” (People v Hansen, 95 NY2d 227, 230 [2000]; see People v Taylor, 65 NY2d 1, 5 [1985]). Furthermore, the defendant’s contention that his plea of guilty was coerced is unpreserved for appellate review, since he failed to move to vacate his plea on that basis or to otherwise raise this issue before the County Court (see People v Clarke, 93 NY2d 904, 905 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Williams, 13 AD3d 661 [2004]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.